DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 10/28/2021 have been entered.
Per the 10/28/2021 amendment:
Claims 1, 12 and 22 are currently amended.
Claims 1-13, 16, 19 and 22-26 are now pending.

Response to Arguments

Applicant’s arguments, see pages 7-8 of Remarks, filed 10/28/2021, with respect to independent Claims 1, 12 and 22 have been fully considered and are persuasive.  The rejection of Claims 1, 12 and 22 have been withdrawn. 

Allowable Subject Matter

Claims 1-13, 16, 19 and 22-26 are allowed.
a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “current base unit” and “last serving base unit separate from the current base unit”, overcomes previously cited prior art by clarifying that the current base unit and the last serving base unit are two separate base units. The previous OA interpreted Claim 1 under BRI as having only one base unit that is both the current base unit and the last serving base unit. In light of this clarification, an updated search was performed to find a UE that attempts to exit an inactive state after handoff to a new (e.g. “current”) base unit. 
	The closest prior art to the claimed invention is Mildh (US 20200163149 A1). Mildh maps to the instant invention as such:	receive a resume request from a remote unit in an active state (Mildh Par 130 UE in RRC Inactive state requests a resume connection toward a new RAN while the UE Context is stored at Old Serving RAN);	in response to receiving the resume request, sending a message to a last serving base unit separate from the current base unit (Fig 12 Step 1; Par 131 New Serving RAN node retrieves the UE Context from the Old Serving RAN); and	in response to receiving a response from the last serving base unit, sending a configuration message to the remote unit to maintain the remote unit in the inactive state.
See also a comparison of the instant Fig. 6 with Mildh Fig. 12 recreated below.

    PNG
    media_image1.png
    340
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    719
    1441
    media_image2.png
    Greyscale

		The instant invention differs from Mildh because the instant UE remains in an inactive state upon the completion of context retrieval from the last serving base unit. Mildh Fig. 12 is directed to a method of retrieving UE context information and updating UE downlink forwarding address (see Mildh Par 130-134 for more detail). In contrast, the instant invention is directed to requesting a state change from RRC Inactive to RRC .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                 

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412